DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action. 

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
3. This application is a continuation application of U.S. application no. 15/578,658 filed on September 21, 2016, now U.S. Patent 10791666 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).



Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 10/06/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. The initialed and dated copies of Applicants’ IDS forms 1449 are attached to this instant Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. Claims 8 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  
Claim 8 and 18 describe “a relationship between a price of varying a value of the specific agricultural variable in an agricultural region and a profit of an increased crop yield”. However the Examiner is unable to find a definite statement of a relationship between a price of varying a value of the specific agricultural variable in an agricultural region and a profit of an increased crop yield in the applicant’s originally filed specification. The Specification states:  
[0090] In an embodiment, the agricultural intelligence computer system 130 is programmed or configured to create an agronomic model. In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields. The agronomic model may also comprise calculated agronomic properties which describe either conditions which may affect the growth of one or more crops on a field, or properties of the one or more crops, or both. Additionally, an agronomic model may comprise recommendations based on 

Which shows no description of a relationship between a price of varying a value of the specific agricultural variable in an agricultural region and a profit of an increased crop yield. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
Therefore, the claims 8 and 18 and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6. Claims 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor or a joint inventor.
Claims 8 and 18 recite the limitations “a relationship between a price of varying a value of the specific agricultural variable in an agricultural region and a profit of an increased crop yield”. Applicant’s specification is indefinite as to what this means may be as in [0090] it states:
[0090] In an embodiment, the agricultural intelligence computer system 130 is programmed or configured to create an agronomic model. In this context, an agronomic model is a data 

Which shows no description of a relationship between a price of varying a value of the specific agricultural variable in an agricultural region and a profit of an increased crop yield. For Examination purposes this will be interpreted as varying the value of agricultural variables to increase yield of crops and improve profits. The dependent claims of claims 8 and 18 inherit the deficiencies of these claims, and thus the dependents are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The limitations and steps described in Claim 1 are for receiving, a real-time identification of one or more agricultural regions from a first traveling in the one or more agricultural regions (Receiving  Information; an observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); sending, a command to vary a value of a specific agricultural variable in each of the one or more agricultural regions in a trial (Transmitting Information; a judgement, a Mental  coupled to the second (Transmitting and Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation and judgement for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity. That is, other than computer-implemented, processor, and device nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity. For example, monitoring field operations and field data and then executing instructions to collect and store agricultural data and then to perform analysis of the agricultural data to identify issues encompasses what a farmer does to collect data and monitor crops for harvesting and analyzing it. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, opinion, observation, 
This judicial exception is not integrated into a practical application. . For example, the claim recites the additional elements of being computer-implemented, and using a processor and device. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving and transmitting information are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[00062]     In an embodiment, user 102 interacts with agricultural intelligence computer 
system 130 using field manager computing device 104 configured with an operating system and one or more application programs or apps; the field manager computing device 104 also may interoperate with the agricultural intelligence computer system independently and automatically under program control or logical control and direct user interaction is not always required. Field manager computing device 104 broadly represents one or more of a smart phone, PDA, tablet computing device, laptop computer, desktop computer, workstation, or any other computing device capable of transmitting and receiving infonnation and performing the functions described herein. Field manager computing device 104 may communicate via a network using a mobile application stored on field manager computing device 104, and in some embodiments, the device may be coupled using a cable 113 or connector to the sensor 112 and/or controller 114. A particular user 102 may own, operate or possess and use, in connection with system 130, more than one field manager computing device 104 at a time. 

Which shows that this is a generic system which can be anything such as a smart phone, PDA, tablet, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, nor the receiving and transmitting steps as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt and transmitting of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claim 11 also contains the identified abstract ideas above, with the additional element non-transitory computer-readable storage media which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 9 and 19 also contain the identified abstract ideas, further limiting them such as causing a comparison including values of a plurality of agricultural variables for two agricultural regions of the one or more agricultural regions or for two seasons of an agricultural region of the one or more agricultural regions (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) ) which are all part of the abstract ideas presented, with the additional elements display and screen to be further considered 
Dependent Claims 2-8, 10, 12-18, and 20 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 20130018586 to Peterson (hereinafter referred to as “Peterson”) in view of US publication number 20130324161 to Rhoads (hereinafter referred to as “Rhoads”).

(A) As per claims 1 and 11, Peterson teaches monitoring operations of agricultural regions, comprising: receiving, identification of one or more agricultural regions traveling in the one or more 
sending, a command to vary a value of a specific agricultural variable in each of the one or more agricultural regions (Peterson: [0155 the sending of a notification or command to vary or change a value of specific agricultural variables 0123 in the agricultural region]); 
receiving, after the sending, current yield data of a crop yield for each of the one or more agricultural regions (Peterson: [0123 the receiving of current crop yield data from a crop yield for the agricultural regions and fields 0104 for each field]); 
determining a correlation between the specific agricultural variable and the crop yield over the one or more agricultural regions based on the command and the current yield data (Peterson: [0047 determining a correlation between a specific agricultural variable and the crop yield over the agricultural regions 0112 based on a command or demand and 0017 current data 0134 yield data]); 
receiving cost data related to the specific agricultural variable (Peterson: [0162 the receiving of cost and pricing data related to the specific agricultural variable]); 
generating a recommendation for improving the crop yield in the one or more agricultural regions based on the correlation and the cost data (Peterson: [0159 the generation of a recommendation for improving productivity 0119 such as optimized productivity of crop yield in the agricultural regions 0159 based on factors such as cost and price data or other possible factors such as 0047 the correlation]); 
sending the recommendation for the recommendation in the one or more agricultural regions (Peterson: [0080 the sending of a recommendation 0076 based on the agricultural regions or fields and land]).

Rhoads teaches
The application of real time values (Rhoads: [0156 the use of real time values])
The application of ranking (Rhoads: [0160 the application of ranking])
The use of trials or trying (Rhoades: [0500 the application or trying or trials])
Having implementation (Rhoades: [0506 having implementation]
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural regions with agricultural variables of Peterson with the application of real-time, ranking, trials/trying, and implementation of Rhoades as they are analogous art along with the current invention which solve problems related to determination of information related to monitoring agricultural regions, it is old and well-known to determination of information related to monitoring agricultural regions, and the combination would lead to better use of information  as taught in [0070] of Rhoades.
Peterson also teaches the computer device which includes various components such as memory, processors, display, screen, and non-transitory computer-readable storage media 0033 and Fig. 1.

(B) As per claims 2 and 12, Peterson teaches the specific agricultural variable as in claim 1. Peterson also teaches a variable being a farming practice, a planting parameter, or a nutrient application parameter (Peterson: [0055 variable for farming practice 0084 the application of a nutrient parameter]).


receiving the identification of an agricultural region of the one or more agricultural regions as in claim 1. Peterson also teaches a selection of the option and a indication of a location different from the location and being based on the location (Peterson: [0104 the selection of an option and 0058 the indication of a location 0102 in multiple different locations and 0094 being based on the location]).
Although Peterson teaches the monitoring of agricultural regions with agricultural variables, Peterson does not explicitly teach real-time and ranking.
Rhoads teaches
The application of real time values (Rhoads: [0156 the use of real time values])
The application of ranking (Rhoads: [0160 the application of ranking])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural regions with agricultural variables of Peterson with the application of real-time and ranking of Rhoades as they are analogous art along with the current invention which solve problems related to determination of information related to monitoring agricultural regions, it is old and well-known to determination of information related to monitoring agricultural regions, and the combination would lead to better use of information  as taught in [0070] of Rhoades.

(D) As per claims 4 and 14, Peterson teaches being configured to perform a farming operation corresponding to the specific agricultural variable (Peterson: [0033 being configured 0023 to perform farming operations corresponding to the specific agricultural variable]).

Rhoads teaches
The application of ranking (Rhoads: [0160 the application of ranking])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural variables of Peterson with the application of ranking of Rhoades as they are analogous art along with the current invention which solve problems related to determination of information related to monitoring agricultural variables, it is old and well-known to determination of information related to monitoring agricultural variables, and the combination would lead to better use of information as taught in [0070] of Rhoades.

(E) As per claims 5 and 15, Peterson teaches to vary the value of the specific agricultural variable in an agricultural region, the current yield data being received the current yield data based on the identification of the one or more agricultural regions when received as in claim 1. Peterson also teaches configuration (Peterson: [0062 configuration])
Although Peterson teaches the monitoring of agricultural regions with agricultural variables, Peterson does not explicitly teach configuration, partitioning/separation, real-time, and ranking.
Rhoads teaches
The application of ranking (Rhoads: [0160 the application of ranking])
The application of real time values (Rhoads: [0156 the use of real time values])
The partitioning/separation of information (Rhoads: [0377 the separation and partitioning of information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural variables of Peterson with the application of 

(F) As per claims 6 and 16, Peterson teaches involving varying a value of each of one or more agricultural variables, the determining comprising detecting a correlation between an agricultural variable of the one or more agricultural variables and the crop yield as in claim 1. 
Although Peterson teaches the monitoring of agricultural regions with agricultural variables, Peterson does not explicitly teach trials/trying.
Rhoads teaches
The use of trials or trying (Rhoades: [0500 the application or trying or trials])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural regions with agricultural variables of Peterson with the application of trials/trying of Rhoades as they are analogous art along with the current invention which solve problems related to determination of information related to monitoring agricultural regions, it is old and well-known to determination of information related to monitoring agricultural regions, and the combination would lead to better use of information  as taught in [0070] of Rhoades.

(G) As per claims 7 and 17, Peterson teaches the recommendation being generated further based on the price data as in claim 1. Peterson also teaches the receiving of pricing data related to crop yields (Peterson: [0146 receiving pricing data related to yields of crops])


Although Peterson teaches the monitoring of agricultural regions with agricultural variables, Peterson does not explicitly teach ranking and relationships.
Rhoads teaches
The application of ranking (Rhoads: [0160 the application of ranking])
The use of a relationship (Rhoads: [0388 the use of a relationship])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural regions with agricultural variables of Peterson with the application of ranking and relationships of Rhoades as they are analogous art along with the current invention which solve problems related to determination of information related to monitoring agricultural regions, it is old and well-known to determination of information related to monitoring agricultural regions, and the combination would lead to better use of information  as taught in [0070] of Rhoades.

(I) As per claims 9 and 19, Peterson teaches a display of a comparison screen including values of a plurality of agricultural variables for two agricultural regions of the one or more agricultural regions or for two seasons of an agricultural region of the one or more agricultural regions (Peterson: [0152 a display screen for 0147 comparisons values of agricultural variables for two fields or agricultural regions of the one or more agricultural regions or two fields or agricultural regions of the one or more agricultural regions])

(J) As per claims 10 and 20, Peterson teaches the computer-implemented method, the plurality of agricultural variables including a agricultural variable a value of which was varied as in claim 1. Peterson also teaches a specific agricultural variable (Peterson: [0103 specific agricultural variable])
Although Peterson teaches the monitoring of agricultural variables, Peterson does not explicitly teach ranking, not applying and trials/trying.
Rhoads teaches:
The application of ranking (Rhoads: [0160 the application of ranking])
The use of trials or trying (Rhoades: [0500 the application or trying or trials])
Not applying something (Rhoades: [0404 not applying something])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the monitoring of agricultural variables of Peterson with the application of ranking, not applying and trials/trying of Rhoades as they are analogous art along with the current invention which solve problems related to determination of information related to monitoring agricultural variables, it is old and well-known to determination of information related to monitoring agricultural variables, and the combination would lead to better use of information as taught in [0070] of Rhoades.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20060025927 A1
Hoskinson; Reed L. et al.
Method of optimally producing and harvesting agricultural products
US 20150370935 A1
Starr; Daryl B.
AGRONOMIC SYSTEMS, METHODS AND APPARATUSES

Schildroth; Rhett et al.
AGRONOMIC SYSTEMS, METHODS AND APPARATUSES
US 20160309646 A1
Starr; Daryl B. et al.
AGRONOMIC SYSTEMS, METHODS AND APPARATUSES
US 20060282299 A1
AVEY; DONALD P. et al.
METHOD FOR USE OF ENVIRONMENTAL CLASSIFICATION IN PRODUCT SELECTION
US 20120036130 A1
Light; Marc Noel et al.
Systems, methods, software and interfaces for entity extraction and resolution and tagging
US 20170196171 A1
Xu; Ying et al.
GENERATING DIGITAL MODELS OF CROP YIELD BASED ON CROP PLANTING DATES AND RELATIVE MATURITY VALUES
US 20170316124 A1
Lee; Wayne Tai
DIGITAL NUTRIENT MODEL BY ASSIMILATING A SOIL SAMPLE
US 20180146612 A1
SAUDER; DOUG et al.
AGRICULTURAL DATA ANALYSIS
US 20190057461 A1
Ruff; Thomas Gene et al.
DIGITAL MODELING AND TRACKING OF AGRICULTURAL FIELDS FOR IMPLEMENTING AGRICULTURAL FIELD TRIALS



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	9/30/2021

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683